Exhibit 10.24


Mettler-Toledo International Inc.
2013 Equity Incentive Plan


Performance Share Unit Agreement


This Performance Share Unit Agreement is dated as of November 3, 2016 between
Mettler-Toledo International Inc., a Delaware corporation (together with its
subsidiaries and affiliates, the “Company”), and the employee or director of the
Company listed below ("you" or the “Grantee”). Capitalized terms used and not
defined in this agreement shall have the meanings given to them in the 2013
Equity Incentive Plan (the “Plan”).


In consideration of the mutual undertakings set forth in this agreement, you and
the Company agree as follows:


Section 1. Grant of Performance Share Units. The Company hereby grants to you a
"Target" award of ___________ Performance Share Units. Each Performance Share
Unit represents the right to receive one share of common stock of the Company,
subject to the terms and conditions below. This Agreement shall be construed in
accordance with, and subject to, the provisions of the Plan, the provisions of
which are hereby incorporated by reference.


Section 2. No Ownership of Shares Until Vesting. At all times until Shares are
actually issued to you upon vesting, the Award remains an unfunded, unsecured
promise to deliver Shares in the future. Ownership of the Shares relating to
Performance Share Units will not pass to you until such vesting.


Section 3. Vesting Generally. Except as provided in Sections 4 and 5,
Performance Share Units shall vest as follows:


3.1 The percentage of the Target number of Performance Share Units that shall
vest will be based on the rTSR (defined below) of the Company's common stock
during the three-year period beginning November 3, 2016 and ending November 2,
2019 (the "Performance Cycle") relative to the rTSR of the common stock of each
of the companies in the S&P 500 Healthcare Index and the S&P 500 Industrials
Index excluding the Company (together, the "Peer Group").


3.2 "rTSR" or "relative Total Shareholder Return" means the change in the price
of a share of common stock from the beginning of a period until the end of the
applicable period, adjusted to reflect the reinvestment of all dividends and
distributions into Shares and as may be necessary to take into account stock
splits or other similar events.


3.3 For purposes of calculating rTSR, the stock price at the beginning and end
of the Performance Cycle will be the average price of a share of common stock
over the 90 calendar days ending on the first and last day of the Performance
Cycle respectively. The rTSR calculation will be performed with respect to
companies that are in the Peer Group on the last day of the Performance Cycle.
If a company in the Peer Group at the start of the Performance Cycle is not in
the Peer Group at the end of the Performance Cycle for any reason, for example
because it goes bankrupt, is acquired or taken private, or removed from the
relevant S&P 500 index, that company will be omitted from the rTSR calculation.


3.4 The vesting percentage is capped at 100% of Target when the Company's
absolute TSR is negative, regardless of relative performance.


3.5 The vesting schedule is set out in the following table. Linear interpolation
is applied between the points shown.


 
rTSR Percentile Rank
Shares Earned as % of Target
Threshold
≤ 30%
0%
 
45%
50%
Target
60%
100%
 
67.5%
150%
Maximum
≥ 75%
200%



    

--------------------------------------------------------------------------------

Exhibit 10.24




3.6 The Committee shall determine rTSR and certify its determination in writing.
The Committee’s determinations shall be final and binding. The Committee's
determination shall be made after the end of the Performance Cycle, expected to
be in November 2019. The vesting of the Performance Share Units and the issuance
of Shares in respect thereof, if any, shall take place after the Committee's
determination. Vesting is expected to take place in January 2020.


Section 4. Effect of Termination of Employment; Qualified Retirement. If your
employment or service as a director ends during the Performance Cycle as a
result of your death, Disability, or Qualified Retirement (defined below) and
your date of termination is on or after the one-year anniversary of the date of
this Agreement, a pro-rata portion of the Performance Share Units, calculated
based on the number of complete months that have elapsed during the Performance
Cycle and prior to your date of termination, will remain outstanding and
eligible to vest in accordance with Section 3 hereof. Any Shares that are earned
upon the vesting of such pro rata portion at the end of the Performance Cycle
will be distributed to you or your estate, as applicable, at the time specified
in Section 3.6 hereof.


4.1 "Qualified Retirement" means your retirement on or after (a) you have
reached the age of [53/55]; and (b) your age plus years of service for the
Company or its Subsidiaries is at least [65/70]. On an exceptional basis, the
Committee may additionally determine that you have satisfied the conditions for
Qualified Retirement taking into consideration any other factors the Committee
determines relevant in its sole discretion.


4.2 For all other terminations during the Performance Cycle, all Performance
Share Units shall be forfeited for no consideration.


4.3 In addition, if following your Qualified Retirement and at any time prior to
the end of the Performance Cycle you a) serve in any capacity, including as
employee, consultant, or director, for (i) a competitor to the Company or its
Subsidiaries, or (ii) a peer company publicly identified as such by the Company,
including in any of its proxy statements, or b) solicit for hire or hire any
Company employee, your Performance Share Units shall be terminated for no
consideration.


Section 5. Effect of Change in Control. Notwithstanding Section 9.4(a) of the
Plan, in the event of a Change in Control, (i) a prorated portion of any
unvested Performance Share Units shall be deemed earned and vested based upon
the actual performance level achieved through the date of the Change in Control,
which for this purpose will be deemed the last day of the Performance Cycle and
(ii) you shall be entitled to receive in respect of all Performance Share Units
which become vested as a result of a Change in Control the same consideration
per Share received by the Company’s shareholders in the Change in Control,
payable within 10 days after such Change in Control. The prorated portion shall
be determined by multiplying the Target number of Performance Share Units by a
fraction, of which the numerator is the number of full calendar months from the
beginning of the Performance Cycle to the Change in Control and the denominator
is 36.


Section 6. Book-Entry Shares. Evidence of book-entry Shares or, if you request,
one or more stock certificates, shall be provided to you as soon as practicable
following the vesting date free of all restrictions hereunder.


Section 7. Dividends and Voting Rights. As of the date on which Shares relating
to Performance Share Units have been issued pursuant to Section 3 hereof (i.e.
the vesting date), you shall have all of the rights of a stockholder with
respect to such Shares, including the right to vote the Shares and to receive
all dividends or other distributions paid or made with respect thereto.


Section 8. No Right to Continued Employment. Nothing in this Agreement or the
Plan shall interfere with or limit in any way the right of the Company or its
Subsidiaries to terminate your employment or service as a director, nor confer
upon you any right to continuance of employment by the Company or any of its
Subsidiaries or service as a director.


Section 9. Withholding of Taxes. Prior to the delivery to you (or your estate,
if applicable) of a stock certificate or evidence of book-entry Shares for
Shares relating to Performance Share Units that have vested, you shall pay to
the Company the federal, state and local income taxes and other amounts as may
be required by law to be withheld by the Company (the “Withholding Taxes”) with
respect to such Shares. By executing


    

--------------------------------------------------------------------------------

Exhibit 10.24


and returning this Agreement, you shall be deemed to elect to have the Company
withhold a portion of such Shares having an aggregate Fair Market Value equal to
the Withholding Taxes in satisfaction of the Withholding Taxes, such election to
continue in effect until you notify the Company before such delivery that you
shall satisfy such obligation in cash, in which event the Company shall not
withhold a portion of such Shares as otherwise provided in this Section 9.


Section 10. Section 409A. The Performance Share Units are intended to be exempt
from the requirements of Section 409A, and the Plan with respect to Performance
Share Units shall be administered and interpreted consistent with this intent.
If any provision of the Plan or this Agreement would, in the reasonable good
faith judgment of the Committee, result or likely result in the imposition on
the Grantee of a penalty tax under Section 409A, the Committee may modify the
terms of the Plan or this Agreement, without the consent of the Grantee, in the
manner that the Committee may reasonably and in good faith determine to be
necessary or advisable to avoid the imposition of such penalty tax. This Section
10 does not create an obligation on the part of the Company to modify the Plan
or this Agreement and does not guarantee that the Performance Share Units will
not be subject to taxes, interest, and penalties under Section 409A.


Section 11. Grantee Bound by the Plan. You hereby acknowledge receipt of a copy
of the Plan and agree to be bound by all the terms and provisions thereof. You
also acknowledge receipt of the Plan materials, as prepared by the Company and
as may be amended or supplemented from time to time, and expressly consent to
the collection and processing of personal data as described in the material.


Section 12. Modification of Agreement; Severability. This Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, but only by a written instrument executed by the parties hereto. Should
any provision of this Agreement be held by a court of competent jurisdiction to
be unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall not be affected by such holding and shall continue in full force
in accordance with their terms.


Section 13. Successors in Interest; Non-Transferability. This Agreement shall
inure to the benefit of and be binding upon any successor to the Company and
your legal representatives in the event of your death. All obligations imposed
upon you and all rights granted to the Company under this Agreement shall be
binding upon your heirs, executors, administrators and successors. No rights
under any Performance Share Unit Award may be sold, assigned, transferred or
otherwise disposed of, nor may they be pledged or otherwise hypothecated.


Section 14. Governing Law; Dispute Resolution. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware without giving effect to the conflicts of laws principles
thereof. Any dispute or disagreement which may arise under, or as a result of,
or in any way relate to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding, and conclusive on you, your heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.


Section 15. Non-Compete and Non-Solicit. While you are employed by the Company
and for a period of twelve months after your last day of employment, you shall
not directly or indirectly solicit for hire or hire any Company employee or
engage in or be employed in any business that (a) competes with any business of
the Company, or (b) is a peer company as set out in a list to be specified by
the Company from time to time.


You agree that while you are employed by the Company, you shall use your best
efforts to ensure there is no internal announcement or public communication
regarding your departure that the Company has not approved in writing.


In case of a breach by you of any of your undertakings in this section, or if
you fail to observe, or threaten not to observe, your notice period pursuant to
your employment agreement, you acknowledge and agree that the Company is
entitled to block any equity transaction, and/or to terminate or forfeit your
outstanding equity awards, whether vested or unvested, for no consideration and
with immediate effect. During such time as your equity transactions may be
blocked, the Company shall not be liable for any loss relating to change in
share price or otherwise. Furthermore, you agree to pay the Company liquidated
damages in the amount of six months' target salary for each instance of such
violation.




    

--------------------------------------------------------------------------------

Exhibit 10.24


The termination of equity awards and/or the payment of liquidated damages shall
not discharge you from observing your undertakings in this section. To request
cessation of any activities that violate or would violate these undertakings,
the Company is also entitled to obtain and enforce immediate temporary
restraining orders, preliminary injunctions, and final injunctions, in addition
to other remedies that may be available. The Company shall not be obligated to
post a bond/guarantee.


Section 16. Entire Agreement. This Agreement and the terms and conditions of the
Plan constitute the entire understanding between you and the Company and its
Subsidiaries, and supersede all other agreements, whether written or oral, with
respect to any Award.


Section 17. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same agreement.


Mettler-Toledo International Inc.


By:    Chief Executive Officer




 







GRANTEE




 

[Name of Grantee]


    